Citation Nr: 0720985	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior cervical diskectomy.

2.  Entitlement to an initial rating in excess of 10 percent 
for residual episodic numbness of the right hand as secondary 
to status post anterior cervical diskectomy. 

3.  Entitlement to an initial rating in excess of 10 percent 
for residual episodic numbness of the left hand as secondary 
to status post anterior cervical diskectomy. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1983 to 
January 2003.

These matters on appeal before the Board of Veterans' Appeals 
(Board) arise from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, by which the RO, inter alia, granted 
service connection and assigned an initial 10 percent rating 
for status post anterior cervical diskectomy, effective 
February 1, 2003, the day following the date of the veteran's 
separation from active service.  The RO issued the veteran an 
April 2003 notice letter along with a copy of the March 2003 
rating decision.  In April 2004, the RO received the 
veteran's timely Notice of Disagreement (NOD) with the 
initial 10 percent rating for status post anterior cervical 
diskectomy at which time he also requested a review by a 
Decision Review Officer (DRO).

Thereafter, by a December 2003 rating decision, the DRO 
granted service connection for residual episodic numbness of 
the right hand and of the left hand, each as secondary to the 
veteran's service-connected status post anterior cervical 
diskectomy, each, effective February 1, 2003, the day 
following the date of the veteran's separation from active 
service.  A January 2005 Statement of the Case (SOC) 
addressed the DRO's denial of an initial rating in excess of 
10 percent for status post anterior cervical diskectomy.  In 
February 2005, the RO received the veteran's substantive 
appeal for the initial rating for the cervical diskectomy, 
which also contained statements from the veteran that the 
Board construes as his notice of disagreement with the 
initial 10 percent rating assigned for the bilateral hand 
disabilities.  However, the RO has not yet issued the veteran 
a SOC addressing these matters.  Thus, a remand to the RO is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The Board notes that the RO has evaluated the veteran's 
service-connected cervical spine disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003) for limitation of motion of the cervical spine.

When evaluating joints on the basis of limited motion, VA 
must consider whether the joint in question exhibits weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limits functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 205-
207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2006).  These determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors, 
to include with repeated use and during flare-ups.  See 
DeLuca, 8 Vet. App at 205-207.  In this case, the December 
2002 examiner observed that the veteran had pain on motion, 
but did not then indicate whether he demonstrated any 
additional loss of range of motion as a result of such pain.  
Additionally, the severity of all associated neurological 
impairment was not clearly reported.  Given the foregoing, 
the veteran should undergo a VA examination which is 
sufficient for rating purposes.

Prior to arranging for the veteran to undergo further 
examinations, the RO must obtain and associate with the 
claims file all outstanding pertinent medical records.  The 
Board notes that the veteran submitted records from 
Portsmouth Navy Medical Center for the period from July 2003 
to April 2004 and a single medical record from July 2005; 
however, these records reflect that there are outstanding 
medical records to include electromyography (EMG) reports and 
nerve conduction studies.  The RO should specifically request 
that the veteran provide authorization to enable it to obtain 
the evaluation and treatment records pertaining to his 
cervical spine and any potentially related neurological 
manifestations of the cervical spine from the Portsmouth Navy 
Medical Center for the periods from February 2003 to July 
2003 and from May 2004 to the present, to include all EMG and 
NCV reports.

Lastly, in the January 2005 rating decision, the DRO granted 
service connection for residual episodic numbness of the 
right hand and of the left hand, each, as secondary to the 
veteran's service-connected status post anterior cervical 
diskectomy, each, effective February 1, 2003, the day 
following the date of the veteran's separation from active 
service.  As noted above, the Board construes the veteran's 
statements in his February 2005 substantive appeal as his NOD 
with the January 2005 rating decision and the percentages 
assigned.  Consequently, these matters must be remanded to 
the RO for the issuance of a SOC.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this regard, the 
notice should include that type of 
information and evidence necessary for 
the assignment of an effective date in 
the event that a higher rating is 
awarded.

2.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
initial rating claim for the cervical 
spine that is not currently of record.  
The RO should specifically request that 
the veteran furnish the appropriate 
authorization to enable it to obtain and 
associate with the claims file all 
records of the veteran's treatment and/or 
evaluation of his cervical spine and any 
potentially related neurological 
manifestations at the Portsmouth Navy 
Medical Center for the periods from 
February 2003 to July 2003 and from May 
2004 to the present, to include all EMG 
reports and nerve conduction studies.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

4.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected cervical spine disorder.  
The claims file must be made available to 
the examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
cervical spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed in 
degrees.

Determine whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
cervical spine disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
cervical spine is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

b) Identify any associated neurological 
deformities associated with the service-
connected cervical spine disorder.  The 
severity of each neurological sign and 
symptom should be reported.

c) The examiner should specifically state 
whether the veteran's service-connected 
cervical spine disorder causes any nerve 
paralysis.  If so, the affected nerve 
should be identified and the examiner 
should state whether such paralysis is 
complete or incomplete.  If incomplete, 
the examiner should state whether it is 
mild, moderate, moderately severe or 
severe.  If complete paralysis is found, 
the examiner should identify the objective 
findings which indicate complete paralysis 
of the sciatic nerve.

d) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

5.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority (to include the 
former and revised spine criteria).  In 
considering each claim, the RO must also 
document its continued consideration of 
whether "staged ratings," pursuant to 
Fenderson (cited to above), is warranted.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative a SSOC 
which discusses all evidence since the 
last SSOC.  Thereafter, the veteran and 
his representative should be given an 
appropriate amount of time to respond.

9.  The RO must furnish to the veteran 
and his representative a SOC with respect 
to the January 2005 assignment of initial 
10 percent ratings for residual episodic 
numbness of the right hand and of the 
left hand, each, as secondary to the 
veteran's service-connected status post 
anterior cervical diskectomy, along with 
a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on these issues.  

The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely substantive 
appeal must be submitted (as regards to 
the claims for initial ratings in excess 
of 10 percent for residual episodic 
numbness of the right hand and of the 
left hand, each, as secondary to the 
veteran's service-connected status post 
anterior cervical diskectomy, within 60 
days of the issuance of the statement of 
the case).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

